244 Md. 695 (1966)
223 A.2d 798
JOHNSON
v.
WARDEN OF MARYLAND PENITENTIARY
[App. No. 3, September Term, 1966.]
Court of Appeals of Maryland.
Decided November 15, 1966.
Before HAMMOND, C.J., and HORNEY, MARBURY, BARNES and McWILLIAMS, JJ.
PER CURIAM:
The petitioner was one of three persons convicted of a series of armed robberies in the Criminal Court of Baltimore (Joseph L. Carter, J., without a jury) on 12 August 1963. He was sentenced to a total of 40 years in the Maryland Penitentiary and the judgment and sentence were affirmed by this Court in Johnson v. State, 237 Md. 283, 206 A.2d 138 (1965). A subsequent application for relief under the Uniform Post Conviction Procedure Act was denied by Byrnes, J.
This application for leave to appeal will be denied for the reasons set forth by Judge Byrnes in his memorandum opinion, which dealt with all of petitioner's contentions except one *696 raised after this application was filed. With respect to that one, the alleged refusal of petitioner's repeated requests to see counsel at the time he was first questioned by police, no evidence is offered to support it and a bald, unsupported allegation does not constitute a ground for post conviction relief. Austin v. Director, 237 Md. 314, 206 A.2d 145 (1965). Moreover, while petitioner now relies on Escobedo v. Illinois, 378 U.S. 478 (June, 1964), the Supreme Court in Johnson v. New Jersey, 384 U.S. 719 (June, 1966), held that the constitutional principles expounded for the first time in Escobedo need not be applied retroactively in cases which, like petitioner's, were begun before that decision was handed down.
Application denied.